THEATTORNEY                  GENERAL
                               OF TEXAS
                              Auts-rmw
                                     11. TEXAS
PRICE  DANIEL
                                                             ..
ATTORNEYr;EkERu


                          naroh 28, 1951

     Hon. J. C. McEvoy           opinion   Ilo. v-1159
     County Attorney
     Wailer County               Re: Hecesslty   for a favor-
     Hempstead,  Texas               able county-wide elec-
                                     tion and advertisement
                                     for competitive   bide
                                     precedent to contract
                                     by commissioners I court
                                     for the use of e city’s
                                     fire fighting   equipment.
     Dear Sir:
                  Reference   is made to ,your request      In which
     you ask:
                   lhes the Commissioners’ Court, of Wailer
            County, Texas have the authority     to ente:
            Into contracts with the governing body of
            any city, town or village    within i;ald county
            for the use of the fire trucks and other
            fire fighting   equipment of such city,   town
            or village   to be used in said county outside
            the city llmlts of such city,     town or vll-
            lage ?
                  In the event   that question    1 above
            should be answered in the affirmative,    is
            a majority vote of property owning taxpayers
            and qualified   voters of such county at a
            county-wide election   a condition precedent
            to the right of such Commissioners t Court
            to exercise   such authority?
                  Would any contract contemplated by
            question 1 above be required to be adver-
            tised under the provisions   of Article
            23f33a., v.cs.?
                Attorney Oeneral’s Opinion O-6160 (1944)
     ansvers your first  question, and the Commissioners’
     Court of Wailer County may enter into contracts   with
     the governing body of any city or town within the
     county for the use of the fire trucks and other fire
Hon. J . C. BlcEvoy, page 2      (V-1159)


fighting  equipment of such city or tom In the coun-
ty outside the city llmite of such city or .,town. We
are enclosing  a copy of’ the oplnhn above mentioned.
           Article   2351a-1,    V.C.S.,    provides,   in pert;
            ‘The Commissioners Court in all coun-
     ties of this State shall be authorised to
     furnish fire protection        and fire fighting
     equipment to the citizens         of such county
     residing    outside the city limits of any
     city,    town, or vllqage tith~;~~;ty
     and/or adjoining       cduutles .
     slonere Court shall have the authority’ to
     purchase fire trucks and other fire flght-
     lng equipment by flrat advertising           and
     receiving     bids thereon, as provided by lav.
     The Commissioners Court of any county of
     this State shall       also have the authority
     to enter into contracts with any city,
     town, or viliege       within the county and/or
     adjoiaing     counties,    upon such terms and
     conditions     as shall~be agreed upon between
     the Commissioners Court and the governing
     body of such city,        town, or village,    for
     the use of the fire trucks and other flre
     flghtlng    equipment of the city, tovn, or
     Village.     . . . Provided, however, that any
     fire equipment purchased by any County shall
     be done only by a majority vote of property
      ovning taxpayers and qualified         voters of
     such county at a county-vide         electian    called
     for such purpoeee’,.
            It Is observed that the above quoted statute
requlree a county-vlde        election  to be held only vhen
the county 1s purchasing fire fighting         equipment.   In
the instant case, the county Is not purchasing fire
fighting   equipment but is entering into a contract
vlth incorporated      cltlea    in Wailer County whereby the
county will pay so much money to the cities,          and the
cltfee   ln turn will furnleh fire protection        to proper-
ty lying outside      the oorporate limits of such cities.
Since-fire    fighting    equipment is not to be purchased
by the county, it Is our opinion that a county-wide
election   Is not required to be held before the commie-
elonere ’ court may enter into contraots inquired about
in your feat      queetion.
Hon. J. C. XcEvoy,       page 3   (V-1159)


              Section   2 of Artiole   ?2368a, V.C.S.,   p$oi
vldee,     In part:
                “lo county, actlng!through     ita Corn-
         missioners    Court, end no’ city In this
         State shall hereafter make any contract
         calling    for or requiring the expenditure
         or payment of Two Thousand ($2,000.00)
         mllars     or more out of any fund or funds
         or any city or county or subdlvlslon       0r
         any county creating or imposing an obllga-
         tion or llablllty      of any nature or ohar-
         acter upon such county or any subdlvlslan
         Of such county,      or upon such city, without
         first   etabmltting such proposed contract to
         competltlve    bias,   . . .*:
             The purpose of Article      2351a-1, V.C.S.,
is to give ?Ire protection       to property lying out-
side the corporate limits of cities         and towns
MthIn the county.        In order to accomplish this
purpose, Article      2351a-1 authorizes    the coarmls-
sloners r court to enter lntc a contract with any
particular     city whereby the county will pay a
certain sum of money and the city will furnish
lips    rotection    to the people living outside such
city Plmits.       Such a contract could not be requlr-
ed to be let under competitive        bids as provided
under Article      2368a, because such a requirement
rould destroy the right of the commissioners’
court to contract with any particular          city and
would limit its power tc contract to those cities
which vere the successful       bidders,    To hold that
competitive     bide are necessary would thwart the
very purpose for which Article        235la-1 vas passed,
because the successful       bidder might be a city far
removed from the area which is to receive the pro-
teotion under the contract.         It is our opinion,
therefore,     that such contracts made In pursuance
to Article     2351a-1 are not vlthln the contempla-
tion of Article      2368a.
                           SUMMARY
               A county-vlde election    is not re-
         quired under the provisions     of Article
         2351a-1, V.C*S., before the     commlssloners     I
         court Is authorized to make     a contract
Ron. J 1 C I HCEVOY,page 4    (v-lr!@)


     with cities   Yhereby the county agrees
     to pay a sum of money to cities       upon
     the condition   that the cities    vi11 give
     fire protection   to the adjacent terri-
     tory outside the corporate     limits of
     such cities:    Such contracts    ape not
     required to be let under competitive
     bide.

APPROYED:                          Yours very truly,
J. C: Davis, Jr-                     PRICE DANIEL
County Affairs  Division           Attorney General
Jesse P. Luton, Jr j
Revleving Assistant
                                            df cc /rcrc;l.,
                                   BY 4
Charles D. Mathevs                        Bruce Allen
First Assistant                             Assistant

EUl:llW
Enclosure